FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2007 Commission File Number: 333-07654 ENDESA, S.A. (Translation of Registrant's Name into English) Ribera del Loira, 60 28042 Madrid, Spain (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A FAQs(*) CONTENTS I- The purpose of Endesa’s Extraordinary General Shareholders’ Meeting II- Announcement and convening of the meeting, quorum, place and time III- Right to information IV- Attendance fee V- Methods of participating in the Shareholders’ Meeting a. DELEGATION OF PROXY i. Through long-distance communication 1. By electronic means 2. By postal mail ii. Attendance of the proxyholder at the Shareholders’ Meeting iii. Delivery of the proxy card to the Company Headquarters or to the premises set up for this purpose b. LONG-DISTANCE VOTING i. By electronic means ii. By postal mail c. DELIVERY OF THE ATTENDANCE CARD TO THE COMPANY HEADQUARTERS OR TO THE PREMISES SET UP FOR THIS PURPOSE d. ATTENDING THE SHAREHOLDERS’ MEETING VI- Voting and adoption of resolutions at the Shareholders’ Meeting VII- The Public Tender Offer (*) This Frequently Asked Question (FAQ) document will not apply to holders of Endesa’s American Depositary Shares (ADS) in certificate and holders of Endesa’s ordinary shares who hold their shares through a custodian bank not member of IBERCLEAR. Procedures and dates to participate and/or to vote might be different to those explained in this document for this these types of holder. Therefore, if you are anyone of the above mentioned types of holder you are urged to contact your custodian banks, such as a broker, bank or trust company, or depositary bank where your securities are held, for information. If your custodian bank or depositary bank do not have proxy services or you face any other problem to participate please call Endesa´s proxy agent, D. F. King & Co. for assistance, at: • Toll-Free in Europe: + (800) 5464-5464 • Toll-Free in the United States: + 1 (800) 967-7921. 1 Notice: Investors are urged to read the Prospectus, Report, Notice of Endesa’s EGM and other material relating thereto, all as filed with the Comisión Nacional del Mercado de Valores (the "CNMV") as well as Endesa’s Solicitation/Recommendation Statement on Schedule 14D-9 as amended from time to time and filed by Endesa with the U.S. Securities and Exchange Commission (the “SEC”). Such documents, further amendments thereto and other public filings made from time to time by Endesa with the CNMV or the SEC contain important information and are available without charge from Endesa’s website at www.endesa.es, from CNMV’s website at www.cnmv.es and from SEC’s website at www.sec.gov as well as at Endesa’s principal executive offices in Madrid (Spain) and the principal executive offices of the offerors. 2 I- The Purpose of Endesa’s Extraordinary General Shareholders’ Meeting 1. Why has this Extraordinary General Shareholders’ Meeting been called? As you probably already know, Acciona, S.A. and Enel Energy Europe S.r.l. jointly has made a public tender offer (“The Offer”) to all Endesa shareholders for a price of Euro 40.16 per share. This offer is conditional on specific amendments being made to Endesa’s Corporate Bylaws. The Board of Directors has called this Extraordinary General Shareholders’ Meeting so that Endesa’s shareholders can decide whether or not these Corporate Bylaws should be amended. The agenda of the Extraordinary General Shareholders’ Meeting is as follows: · Amendment of article 32 of the Corporate Bylaws (Limitation of voting rights). · Amendment of article 37 of the Corporate Bylaws (Number and classes of Directors). · Amendment of article 38 of the Corporate Bylaws (Term of office of Directors). · Amendment of article 42 of the Corporate Bylaws (Incompatibilities of Directors). · Authorization to the Board of Directors for the execution and implementation may be, of the resolutions adopted by the General Meeting, as well as to substitute the authorities it receives from the General meeting, and granting of authorities for processing the said resolutions as a public instrument, registration thereof and, as the case may be, correction thereof. 2. Why is your participation important? · If you do not participate you will not receive the attendance fee. · The amendment of art. 32 of the bylaws requires the favourable vote of more than 50% of the subscribed voting capital · Non attendance will be equivalent to a “no” vote. · In the event that bylaws are not changed, shareholders may not have the option to sell their shares in this public tender offer. 2.1 What should I do to participate? There are several ways. The easiest one is to send back a completed and signed attendance card, which your financial institution has sent or will be sending you and that will entitle you to participate in this Shareholders Meeting. 3 Please do not confuse the attendance card with the acceptance form for Acciona´s and Enel´s tender offer, which you may receive as well. If you do not receive the attendance card, or if you lose your card, please see question 18. 2.2 If I want to accept The Offer, what should I do in the Shareholders Meeting? If you want to accept The Offer, you should participate in the Shareholders Meeting and vote favourably for the proposed bylaws amendments in order to reduce the risk that the conditions for the completion of The Offer are not satisfied. 3. Has the Board’s issued a recommendation with regard to this meeting? Yes. Endesa’s Board of Director, at a meeting held on August 3, 2007, has recommended in favor of the amendments to its Corporate Bylaws and recommends shareholders participate in the Extraordinary General Shareholders’ Meeting and vote in favour of these Bylaws being amended for the following reasons: · Endesa’s Board of Directors, resolved unanimously that it views the economic terms of the Offer favorably, having determined that such terms are fair, from a financial point of view, to Endesa’s shareholders. · The Board of Directors took into account that the consideration offered by Acciona and Enel consists entirely of cash and that the Offer is open to all shareholders of Endesa. II- Announcement and convening of the meeting, quorum, place and time. 4. When will the Extraordinary General Shareholders’ Meeting be held? Endesa S.A.’s Extraordinary General Shareholders’ Meeting is to be held on September 25, 2007, at 11:00 a.m. at first call. In the event that the General Meeting cannot be held at first call because the necessary quorum is not achieved, it will be held in the same place and at the same time on September 26, 2007, at second call. In consideration of the company’s present shareholder structure, the Meeting is likely to be held at first call on September 25, 2007. 5. Where will the General Shareholders’ Meeting be held? 4 The Shareholders’ Meeting will be held at Pavilion 9 of the Parque Ferial Juan Carlos I (IFEMA), Madrid. 6. Do these premises have access for disabled people? Yes. The venue is fully adapted for disabled people. 7. Getting there Underground (metro) - Line 8, Nuevos Ministerios – Aeropuerto T4 Station: Campo de las Naciones (exit: Recintos Feriales) Bus - Line 21, 73, Diego de León – Canillas - Line 104, Pza. Cdad. Lineal – Mar de Cristal - Line 112, Mar de Cristal – Alameda de Osuna - Line 122, Avenida de América – Campo Naciones - Line 322, Avenida de América– Campo Naciones – PT. Norte - Line 153, Las Rosas – Mar de Cristal Auto -A-II, exit number 8 -M-40, exits number 5, 6, y 7 -M-11, exits number 5 y 6 8. What time do the doors open? The meeting venue will be open to shareholders from 9.30 am. 9. How has the Shareholders’ Meeting been announced? The call notice for the meeting was published in the Official Mercantile Gazette (BORME) and in several general and financial national and regional newspapers on August 7, 2007. All information relating to the Extraordinary General Shareholders’ Meeting is also available on Endesa, S.A’s webpage. 10. Will the Shareholders’ Meeting be broadcast? The Extraordinary General Shareholders’ Meeting will be broadcast live with access via a special link on Endesa, S.A.’s website. 5 11. What quorum is necessary for the Shareholders’ Meeting to be deemed validly convened? At the forthcoming Extraordinary General Shareholders’ Meeting there will items on the agenda relating to amendments to Endesa’s Bylaws requested by the companies launching the Public Tender Offer. Therefore, for the meeting to be deemed validly convened the quorum established in article 26 of the Corporate Bylaws must be achieved, i.e. 50 per cent of the subscribed voting capital stock at the first call and 25 per cent at the second call. III- Right to information Considering the special circumstances of “The Offer”, which involves several offerors, investors are urged to read the Prospectus approved by the CNMV (“Comisión Nacional del Mercado de Valores”) on 25 July 2007 because it contains important information. The Prospectus is available without charge from the Endesa´s website (www.endesa.es), from the CNMV´s website (www.cnmv.es), at Endesa´s principal executive offices in Madrid (Spain) and at principal executive offices of the Offerors. 12. What information is available to the shareholder? From the day the call notice for the Extraordinary General Shareholders’ Meeting was published until the date the meeting is held, shareholders will have access to the following information: · Call notice and agenda of the meeting. · Full text of the proposed resolutions in relation to each one of the agenda items. · Directors’ Report in relation to the resolutions in respect of bylaw amendments. 13. How can I ask for information or clarification or ask any questions I may have concerning the Extraordinary General Shareholders’ Meeting? Via the company’s website: www.endesa.es accessing the space dedicated to the Extraordinary General Shareholders’ Meeting – Shareholders’ Rights to Information. Shareholders may also go in person to the Shareholders’ Office or send in their request by postal or electronic mail: Calle Ribera del Loira Nº 60 28042 Madrid Telephone: e-mail: eoaccionista@endesa.es 6 14. Where can I find information concerning the last Shareholders’ Meeting? All information concerning the last Shareholders’ Meeting is available on the company’s website: www.endesa.es, in the space dedicated to Shareholder and Investor Information. Shareholders may also go in person to the Shareholders’ Office or send in their request by postal or electronic mail: Calle Ribera del Loira Nº 60 28042 Madrid Telephone: 900666900 e-mail: eoaccionista@endesa.es 15. Where do I have to go to collect the documentation I need for the Extraordinary General Shareholders’
